Per Curiam.
This action was brought by appellee, as plaintiff, to recover from appellants, as defendants, the sum of two thousand dollars, and also for the purpose of having them declared the trustees of, and that they be required to assign and set over to the plaintiff, an undivided one-half -of fifteen thous- and shares of the capital stock of the Portland Gold Mining Company. Plaintiff recovered a judgment *291against the appellants for the sum of two thousand dollars, and against Patrick and Ellen Ducey requiring them to transfer and deliver to him, within thirty days, seven thousand five hundred shares of the stock in question, together with an assignment of all dividends declared thereon subsequent to the 8th day of January, 1897. It was further provided in the decree that in the event the Duceys did not make the transfer of the stock and assignment of dividends within the time specified, that the Portland Gold Mining Company, which was made defendant below, pay the plaintiff such dividends and transfer to him the stock which, by the decree, he was adjudged entitled to, as against the Duceys. P'rom this judgment and decree, the defendants, except the company; bring the case here for review on appeal.
There is no money judgment except in the sum of two thousand dollars. The amount of the dividends to which plaintiff is entitled is not specified. The money judgment does not give this court jurisdiction to review the case. In determining whether or not plaintiff is entitled to the judgment and decree rendered, no questions are involved regulating appeals to this court as contemplated by the act establishing the court of appeals and the amendments thereto—Mills Ann. Code §4o6-a et seq. and Laws, 1899, 172 et seq. It is the amount of the judgment rendered and not the value of the property involved to which we must look in determining the question of jurisdiction in the absence of other questions which, under the statute, regulate the authority of this court to review causes on appeal or error.
The appeal must be dismissed for want of jurisdiction to entertain it.

Appeal dismissed.